DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Amendment After Final (“Amendment”) filed on 29 October 2021 has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.

	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 of the Amendment as an example, the claim recites the following abstract idea limitations:
“A method for using aggregated merchant analytics for a geographic sector to determine a loan risk for the geographic sector,” “said method comprising” steps listed below.
“Defining a plurality of geographic sectors of a geographic region.”
“Receiving” “portfolio loan information for a plurality of merchants, wherein the portfolio loan information includes information of pending loans and repaid loans granted by one or more entities to the plurality of merchants.”
“Defining,” “based on the portfolio loan information, a portfolio record including a set of merchants of the plurality of merchants, wherein the portfolio record is” a “record representing the portfolio loan information of the set of merchants, and wherein the set of merchants is associated with a common entity of the one or more entities.”
“Receiving” “transaction data” “for financial transactions i) occurring within a period of time and ii) associated with the plurality of merchants, the transaction data including a plurality of merchant identifiers each associated with the plurality of merchants, the plurality of merchants located in the geographic region.”
“Identifying, using the plurality of merchant identifiers, for each merchant of the set of merchants, a corresponding geographic sector of the plurality of geographic sectors in which the respective merchant is located.”
“Determining,” “from among the set of merchants, a respective subset of merchants located in each geographic sector.”
“Grouping,” “for each identified geographic sector, the respective subset of merchants, each geographic sector being common to the respective subset of merchants.”
“Combining,” “for the respective subset of merchants, i) the portfolio record including the respective subset of merchants located in the corresponding geographic sector and ii) the transaction data associated with the respective subset of merchants located in the corresponding geographic sector.”
“Generating,” “using the combination of the portfolio record and the transaction data, a plurality of aggregated merchant analytics for each geographic sector, wherein the plurality of aggregated merchant analytics represent an aggregate ranking of each geographic sector across the respective subset of merchants 
“Receiving” “specifications for a new loan requested by a requesting merchant in association with opening a new merchant location in one of the plurality of geographic sectors.”
“Calculating a loan risk score for each geographic sector using the plurality of aggregated merchant analytics, the specifications for the new loan, and the portfolio record including the pending loans and the repaid loans for the geographic sector.”
“Causing to be displayed” “a dynamic geographic map including the plurality of geographic sectors overlaid thereon, wherein the dynamic geographic map is configured to enable a user selection of a geographic sector from among the plurality of geographic sectors, and wherein the geographic sector having an optimal loan risk score for the new loan is highlighted.”
“Causing to be displayed” “as a first overlay on the dynamic geographic map, a metric information module enabling the user selection of a display metric from among the plurality of aggregated merchant analytics and the loan risk score.”
“Receiving” “a selection of the display metric from the metric information module.”
“In response to receiving the selection of the display metric, causing to be displayed” “on the dynamic geographic map” “an updated pattern on a sector-by-sector basis over the plurality of geographic sectors, wherein the updated pattern includes variations in at least one of a color and a shade corresponding to ranges of values of the display metric.”
“In response to receiving the selection of the display metric, causing to be displayed,” “on the metric information module, a score scale graphically associating the variations to the respective ranges of values, wherein the metric information module remains overlaid in a same position on the dynamic geographic map.”
	The above-listed limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations (see, e.g., the claimed “calculating a loan risk score”), and thus, the limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as: fundamental economic principles or practices, including mitigating risk (see, e.g., the claimed “determine a loan risk”); marketing or sales activities or behaviors and business relations (see, e.g., the claimed “receiving specifications for a new loan requested by a requesting merchant”); and managing personal behavior or relationships or interactions between people, including following 
	In the context of Step 2A, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use claim 1 of the Amendment as an example, the claim recites the following additional element limitations:
“Said method implemented by a merchant analytics computing device including at least one processor in communication with a memory, the merchant analytics computing device in communication with at least one user computing device.”
The claimed “receiving” is “by the merchant analytics computing device from the at least one user computing device.”
The claimed “defining” is “by the merchant analytics computing device.”
The claimed “record” is “an electronic record.”
Another claimed “receiving” is “by the merchant analytics computing device.”
The claimed “financial data” is “from a payment processor integral to or associated with a payment processing network.”
The claimed “determining” is “by the merchant analytics computing device.”
The claimed “grouping” is “by the merchant analytics computing device.”
The claimed “combining” is “by the merchant analytics computing device.”
The claimed “generating” is “by the merchant analytics computing device.”
Another claimed “receiving” is “by the merchant analytics computing device from the at least one user computing device.”
The claimed “causing to be displayed” is “by the merchant analytics computing device, on a user interface of the at least one user computing device.”
Another claimed “causing to be displayed” is “by the merchant analytics computing device on the user interface.”
Another claimed “receiving” is “by the merchant analytics computing device from the user interface.”
Another claimed “causing to be displayed” is “by the merchant analytics computing device” and “on the user interface.”
Another claimed “causing to be displayed” is “by the merchant analytics computing device.”
	The above-listed additional element limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, delivering broadcast content to a portable electronic device such as a cellular telephone (when claimed at a high level of generality), an advance in the informational content of a download for 
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)).

	Claims 2-8, 10-15, and 17-20 depend from one of claims 1, 9, and 16. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 1-20 are rejected under 35 USC 101 as ineligible for patenting.

Response to Arguments
In view of the modifications to the claims made by the applicant in the Amendment, and further in view of the applicant’s related remarks on pp. 23-39 of the Amendment, the previous claim rejections under 35 USC 103 have been reconsidered and withdrawn. No additional prior art rejections are being applied in this Office Action.
After further review and consideration of the claims, the examiner is asserting a new claim rejection under 35 USC 101. The withdrawal of the previous 35 USC 101 rejection was premature. The examiner invites the applicant to request an interview to discuss the new rejection, and ways to overcome the new rejection. Potential avenues for overcoming the new rejection include further amending the language of the claims to recite, for example, interface elements, features, and capabilities that are grounded in technology (e.g., that differentiate the applicant’s interface from paper maps and the like).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 11,061,938 B2 to Ubalde et al. describes a web based interactive geographic information systems mapping analysis and methods for improving business performance including future scenario modeling. (See abstract.)
U.S. Pat. App. Pub. No. 2009/0240609 A1 to Cho et al. describes providing unique loan identifiers to track loans involved in Asset-Backed Securities (ABS) throughout the life-cycle of the individual loans. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0063020 A1 to Dan Herder et al. describes mapping and comparing choroplethic housing statistics. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0052747 A1 to Cervelli et al. describes systems and methods are provided that display various interactive user interfaces containing interactive maps. (See abstract.)
Int’l Pub. No. WO 2013/119648 A1 to Liao et al. describes investment production valuation and risk estimation for mortgage-backed security products. (See abstract.)
KR Pat. No. 100776919 B1 to Oh describes a system for providing purchasing power information is provided to help a businessman establish a target marketing strategy by estimating a purchase power index of a buyer in a small region and providing the estimated purchase power index through a GIS (Geographic Information System)-based digital map. (See abstract.)
KR Pat. App. Pub. No. 20090081642 A to Chung et al. describes a corporation financing intermediating system using map information and a corporation financing intermediating method therefor are provided to visually display 
Bandyopadhyay, Arindam. "Credit risk models for managing bank’s agricultural loan portfolio." (2007).
Vaghul, Kavya and Steinbaum, Marshall. An Introduction to the Geography of Student Debt. Washington Center for Equitable Growth (01 December 2015), accessed at https://equitablegrowth.org/an-introduction-to-the-geography-of-student-debt/ on 08 February 2022.
Albuquerque, Pedro Henrique Melo, Fabio Augusto Scalet Medina, and Alan Ricardo da Silva. "Geographically weighted logistic regression applied to credit scoring models." Revista Contabilidade & Finanças 28.73 (2017): 93-112.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624